SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

855
KA 12-02088
PRESENT: CENTRA, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SHAWN M. HALLMARK, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


NATHANIEL L. BARONE, PUBLIC DEFENDER, MAYVILLE (LYLE T. HAJDU OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DAVID W. FOLEY, DISTRICT ATTORNEY, MAYVILLE (PATRICK E. SWANSON OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Chautauqua County Court (John T.
Ward, J.), rendered October 1, 2012. The appeal was held by this
Court by order entered November 21, 2014, decision was reserved and
the matter was remitted to Chautauqua County Court for further
proceedings (122 AD3d 1444).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Hallmark ([appeal No. 1] ___ AD3d
___ [July 2, 2015]).




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court